            Case 2:17-cv-00984-RAJ-BAT Document 50 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   VINCENT PAUL MELENDREZ,

 9                               Petitioner,                CASE NO. 17-984 RAJ

10           v.                                             ORDER EXTENDING STAY OF
                                                            HABEAS ACTION
11   MARGARET GILBERT ,

12                               Respondent.

13          Petitioner moves to continue stay of this federal habeas action, Dkt. 48. Respondent

14   opposes the motion arguing the state court has entered final judgment dismissing petitioner's first

15   personal restraint petition (PRP) and therefore the stay should be lifted. The parties' pleadings

16   establish the state court entered final judgment dismissing petitioner's first PRP. The pleadings

17   also establish petitioner filed a second PRP requesting review of the dismissal of the first PRP.

18   Review of the second PRP was denied but petitioner's subsequent motions to modify and to

19   recall the mandate dismissing his PRP are still pending before the Washington Supreme Court.

20          Because these two motions that appear to be related to the ground for relief for which

21   petitioner was granted leave to exhaust are still pending, extending the stay is appropriate.

22   Petitioner is reminded the Court granted the motion to stay-and-abey federal habeas proceedings

23   in order to permit exhaustion of his fourth ground for relief: Counsel was ineffective by failing to



     ORDER EXTENDING STAY OF HABEAS
     ACTION - 1
            Case 2:17-cv-00984-RAJ-BAT Document 50 Filed 03/08/21 Page 2 of 2




 1   investigate RM's sexual partners and failing to argue RM's prior bad acts and discipline were

 2   admissible evidence of motive for fabrication. See Dkt. 18 at 30, and Dkts.19 and 21. The Court

 3   extends the stay on the assumption that this ground for relief is the basis for relief asserted in the

 4   first PRP which was denied, and is the ground for relief in the second PRP which is pending

 5   before the Washington Supreme Court. The Court makes no ruling that this ground for relief has

 6   been properly exhausted.

 7          The Court accordingly ORDERS:

 8          (1)     Petitioner's motion to continue stay of this federal habeas action, Dkt. 48, is

 9   GRANTED in part;

10          (2)     The parties shall file separate status reports by June 1, 2021 regarding whether the

11   Washington Supreme Court has resolved petitioner's pending motions to modify or recall.

12          (3)     If the Washington Supreme Court resolves the pending motions earlier than June

13   1, 2021, the parties shall immediately inform the Court.

14          (3)     The clerk shall provide the parties with a copy of this order.

15          DATED this 8th day of March 2021.

16

17                                                                  A
                                                            BRIAN A. TSUCHIDA
18                                                          Chief United States Magistrate Judge

19

20

21

22

23



     ORDER EXTENDING STAY OF HABEAS
     ACTION - 2
